TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-02-00355-CR




                                   Nicholas Mearl Clark, Appellant

                                                     v.

                                     The State of Texas, Appellee


           FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
               NO. 46,151, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




                Nicholas Mearl Clark was placed on deferred adjudication community supervision after

pleading guilty to sexual assault of a child. On January 3, 2002, the district court revoked supervision,

adjudged Clark guilty, and imposed sentence of twelve years= imprisonment.

                Clark=s notice of appeal, filed on June 4, was not timely. Tex. R. App. P. 26.2(a). In

addition, the clerk=s record contains a written waiver of appeal signed by appellant and his attorney. This

document, which reflects a knowing and voluntary waiver of the right to appeal, was signed on the day

sentence was imposed in open court. A defendant who knowingly and intelligently waives his right to

appeal may not thereafter appeal without the consent of the trial court. Ex parte Dickey, 543 S.W.2d 99

(Tex. Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v.

State, 516 S.W.2d 680 (Tex. Crim. App. 1974). There is nothing in the record to indicate that appellant

sought or obtained the permission of the trial court to pursue this appeal.
                 The appeal is dismissed.




                                              Jan P. Patterson, Justice

Before Justices Kidd, Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: June 27, 2002

Do Not Publish